Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00708-CR

                                          Imelda BARRERA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 79th Judicial District Court, Brooks County, Texas
                                  Trial Court No. 18-06-11255-CRSI
                            Honorable Federico Hinojosa, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 6, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and her attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                    PER CURIAM

DO NOT PUBLISH